Citation Nr: 1448120	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-45 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 70 percent for PTSD.

2.  Entitlement to an extraschedular rating for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael Miskowiec, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and J.T.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971, and from November 1971 to October 1974.    

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  That decision granted service connection for PTSD with a 50 percent disability rating, effective July 12, 2007.  In a later, September 2010, rating decision the Veteran's disability rating was increased to 70 percent from July 12, 2007.

The Veteran asserts that he is unable to work as a result of his service-connected disabilities.  Under Rice v. Shinseki the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is necessary in order to determine whether the Veteran is unable to secure and maintain substantially gainful employment due to his PTSD, or due to his service connected disabilities, as opposed to unrelated, non-service connected, disabilities.

Presently, the record includes evidence which suggests both that the Veteran stopped working secondary to a work-related injury, and evidence that the Veteran left his job due to PTSD symptoms.  See June 2007 VA Medical Center Social Work Outreach Note; June 2010 VA examination; May 2013 Private Vocational Evaluation.   

The evidence of record pertaining to the Veteran's employability is presently unclear and appears to be incomplete.  Thus, on remand, the Veteran should be asked to provide additional information regarding his worker's compensation claim and related work injury and any and all additional evidence pertaining to the Veteran's employment history and employability.  Additionally, relevant ongoing VA medical center records dated since December 2012 must be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Once the records described above are obtained and associated with the claim file, the Veteran must be afforded a new VA examination for PTSD and a separate vocational examination in order to consider the impact of the Veteran's current symptoms on his ability to obtain and maintain substantially gainful employment.  

As the impact of the Veteran's service-connected PTSD on his occupational functioning is relevant to a determination of the appropriate schedular and extraschedular rating warranted for PTSD and to the issue of entitlement to a TDIU, the Board finds that all three issues must be remanded in order to accomplish the development directed in the instructions below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  




Accordingly, the case is REMANDED for the following action:


1.  Obtain relevant VA medical center treatment records from December 2012 to the present.

2.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU and ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional in order to determine the severity of the Veteran's PTSD. 

The entire claim file, to include all electronic files, must be reviewed by the examiner in conjunction with the examination.  

The examiner must report all pertinent findings and estimate the level of impairment to occupational and social functioning as a result of the Veteran's current PTSD symptoms.

The examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities, either alone or in the aggregate, preclude the Veteran from obtaining or maintaining substantially gainful employment.  In making this determination, the examiner should take into account the Veteran's education and work history, but may not consider the Veteran's age or any impairment caused by nonservice-connected disabilities.
The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



